DeNNy, J.
It is apparent from the briefs filed herein by the respective parties that they desire a determination of the question whether or not the corporate defendant is, on the facts disclosed by the record, immune from liability as a matter of law. Williams v. Hospital, 237 N.C. 387, 75 S.E. 2d 303; Williams v. Hospital Ass’n., 237 N.C. 395, 75 S.E. 2d 308; Williams v. Hospital Ass’n., 234 N.C. 536, 67 S.E. 2d 662; Herndon v. Massey, 217 N.C. 610, 8 S.E. 2d 914; Barden v. R. R., 152 N.C. 318, 67 S.E. 971, 49 L.R.A. (N.S.) 801. See also Hoke v. Glenn, 167 N.C. 594, 83 S.E. 807, Ann. Cas. 1916E 250.
There is nothing in the record on this appeal to indicate that the above question was passed upon by the court below.
A matter not ruled upon in the lower court is not presented for decision in the Supreme Court. Collier v. Mills, 245 N.C. 200, 95 S.E. 2d 529; Merrell v. Jenkins, 242 N.C. 636, 89 S.E. 2d 242; Burton v. Reidsville, 240 N.C. 577, 83 S.E. 2d 651; Bank v. Caudle, 239 N.C. *187270, 79 S.E. 2d 723; Strong, North Carolina Index, Volume I, Appeal and Error, § 1, and cases cited.
Furthermore, if it should be conceded (which it is not) that the defendant Hospital is liable for the negligence of its agents, servants and employees, there is not a scintilla of evidence on the record before us tending to support the allegations of the complaint with respect to such negligence. Therefore, the judgment as of nonsuit entered by the court below must be upheld.
Affirmed..